ROGERS, Chief Judge,
with whom FERREN, Associate Judge, joins, concurring: *
I write separately to clarify how the parental preference applies with respect to the contentions of S.G.’s natural father. Judge Schwelb assumes without deciding that the parental preference applies to the temporary placement of a neglected child under D.C.Code § 16-2320 (1989 Repl.). See opinion of Judge Schwelb at [21]. There can be no doubt that the presumption applies. See In re H.R., 581 A.2d 1141 (D.C.1990). The statute itself refers to the presumption: “It shall be presumed that it is generally preferable to leave a child in his or her own home.” D.C.Code § 16-2320(a). Further, the statute precludes placement of a child with a relative or other individual in the absence of a finding that “the child cannot be protected in the home and there is an available placement likely to be less damaging to the child than the child’s own home.” Id. at § 16-2320(a)(3)(C). While I agree with the trial judge, and Judge Schwelb, (see his opinion at [26] n. 18), that S.G.’s natural father is not in a position to argue that S.G. was ever in his home, I nonetheless view the statute to incorporate the basic principle underlying the parental preference, namely, that a child’s best interests usually will be to be in the custody of his or her natural parent or parents. The trial judge, therefore, properly proceeded on the basis that the parental presumption was applicable.1
Furthermore, to leave unclear whether the parental preference applies to temporary custody orders would ignore the reality that such orders may effectively become permanent as a result of the delays attendant to litigation and appeal. S.G. was first ordered by the court to live in her maternal grandmother’s home on August 24, 1987.2 Therefore, it behooves a trial judge, in view of the statutory language, to accommodate, in appropriate cases, the interests of the parties by assuring continuing contacts between the natural parent or parents and the child, and by developing transitional arrangements aimed at returning the child to his or her natural parent or parents *787whenever a temporary custody order placing the child in the custody of a nonparent is required.
Here, the trial judge found that S.G. had been neglected by her stepfather but that the government had failed to meet its burden of proof that the mother had neglected her. The natural father of S.G. sought permanent custody of S.G. and filed an expedited motion for reconsideration of the judge’s order placing her in the temporary custody of her maternal grandmother for an indeterminate period not to exceed two years.3 According to the judge's order denying the motion for reconsideration, the natural mother and maternal grandmother had agreed that S.G. and the other three children would be temporarily placed in the grandmother’s home. The trial judge had previously suggested, at the end of the factfinding hearing, that S.G. remain with the mother with restrictions on the stepfather’s access to S.G., but was advised that the children were already living with the maternal grandmother. Thus, in denying the father’s motion, the judge, in effect, left S.G. in the custody of her mother in the sense that the judge confirmed the arrangements that the mother had made for the children to live with the grandmother. The judge ordered that S.G.’s natural father was to have “liberal rights of visitation,” and rejected the father’s contention that in the absence of a finding of unfitness he was entitled to custody of S.G., viewing the neglect proceeding not to be the proper place for a custody dispute between S.G.’s natural parents.
S.G.’s natural father claimed, in objecting to the maternal grandmother’s petition for custody of S.G. and the three other children, that he was “ready, willing, and able to care for her.” See Judge Schwelb’s opinion at [23]. By so doing, he preserved his right to object to the order placing temporary custody of S.G. with the maternal grandmother. The trial judge acknowledged the father’s parental preference but found by clear and convincing evidence that S.G.’s best interests for the immediate future lay in remaining in the city in the setting where she had lived all of her life with her siblings. The judge noted that the natural father had never been a custodial parent of S.G., having agreed to place S.G. in the custody of her natural mother, and that prior to this proceeding he had never sought custody himself. Relying on Quillon v. Walcott, 434 U.S. 246, 255, 98 S.Ct. 549, 554, 54 L.Ed.2d 511 (1978), the judge concluded that due process was not offended by placing S.G. in the temporary custody of her maternal grandmother “solely upon the finding that this placement is in her best interests.” “This arrangement permits the child to remain with her siblings in close proximity to her mother, and preserves the pre-existing family unit as best as possible under the circumstances.” The judge further found that this disposition did not affect the relationship that the natural father has had with S.G. as a noncustodial parent. The judge acknowledged that the natural father could file a motion seeking permanent custody of S.G. at any time.
As a noncustodial parent who had previously surrendered custody of S.G. to her natural mother for a number of years, and who had never previously sought permanent custody of the child himself, the natural father is not in the same position as one who has grasped his “opportunity interest.” See generally In re H.R., supra. Consequently, what might have presented a problem had the natural father grasped his opportunity interest, namely, that the judge never made any findings regarding the father’s fitness and, therefore, would have an insufficient factual basis for determining where S.G.’s best interests lay, is *788not present here. The judge could properly conclude, in view of the noncustodial natural father’s failure to present evidence to the contrary,4 that maintaining S.G.’s status quo was in her best interests, notwithstanding the judge’s acknowledgment that he had insufficient information about S.G.’s natural father, referring to the absence of a home study and the unlikely prospect of receiving such a study in the near future. Accordingly, I concur in the affirmance of the judgment temporarily placing S.G. in the home of her maternal grandmother.

The concurring opinion represents the opinion of the court with respect to the issue addressed therein.


. In addressing the stepfather's claim to his children, Judge Schwelb relies on In re S.K., 564 A.2d 1382 (D.C.1989), for the proposition that in neglect proceedings the best interest of the child is the paramount consideration. See his opinion at [15]. However, in S.K. the court was not addressing the requirements of the parental preference, as is discussed by the court in In re H.R., 581 A.2d 1141 (D.C.1990), but was contrasting the differences between the criminal and civil neglect proceedings. 564 A.2d at 1388. See also id. at 1390 citing In re N.M.S., 347 A.2d 924, 927 (D.C.1975) (child's best interest presumptively served by being with nonabusive or otherwise nonunfit parent).


. See note 3, infra.


. At the conclusion of the initial hearing, the trial judge had placed S.G. in the legal custody of her natural mother but directed that she reside at the home of her maternal grandmother. On September 2, 1987, the judge directed that the D.C. Department of Human Services conduct a home study of S.G.’s natural father’s residence "with a view toward placement." In response to the maternal grandmother’s petition for custody of all four children, S.G.’s natural father opposed the petition, noting that at all times during the pendency of this petition he has stated that he wants custody of S.G. and is, as of January 14, 1988, awaiting a home study by the authorities.


. In denying the father’s motion for reconsideration, the judge noted that the father had failed to present evidence that would cause the court to conclude that placing S.G. in his custody would be in her best interests.